McDonald, J.
The defendant was jointly charged with one Rose Nappo with the larceny of goods of the value óf $104.55 from the store of Ernst Kern *92Company on Woodward avenue in the city of Detroit, Michigan. She reviews her conviction on error.
The record presents two questions, unlawful séarch and seizure and invalidity of the information. On the same facts,, both of these questions were determined adversely to the defendant in People v. Nappo, ante, p. 89.
The judgment of conviction is affirmed.
Wiest, C. J., and Butzel, Clark, Potter, Sharpe, North, and Fead, JJ., concurred.